Good, J. 3
This is a proceeding to revive a dormant judgment. The pleadings, the evidence and the order of revivor entered are in all respects similar to those disclosed in Orchard & Wilhelm Co. v. Sexson, p. 370, post, save that the order of revivor was against but two defendants and for an aliquot part of the judgment as to each of the two.
For the reasons given in Orchard & Wilhelm Co. v. Sexson, supra, the judgment of the district court is reversed and the cause remanded, with directions to enter an order reviving the judgment in its entirety, as it existed at the time of the assignment thereof to the applicant Hahn.
Reversed.